1. What are the VelocityShares Commodity ETNs? The VelocityShares Commodity Exchange Traded Notes (the ETNs) are issued by Credit Suisse AG (Credit Suisse) acting through its Nassau branch. The ETNs are senior, unsecured obligations of Credit Suisse which are designed to provide sophisticated investors with daily trading tools to manage daily trading risks. The ETNs enable investors to gain leveraged long or leveraged inverse exposure to the relevant underlying index (as defined below) minus the investor fee on a daily basis. 2. What are the investment objectives of the ETNs? Each series of ETNs is designed to provide leveraged long or leveraged inverse exposure to the S&P GSCI ® Gold Index ER, the S&P GSCI ® Silver Index ER, the S&P GSCI ® Platinum Index ER, the S&P GSCI ® Palladium Index ER, the S&P
